UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Alamo Energy Corp. (Name of Issuer) Common Stock (Title of Class of Securities) 393060-10-8 (CUSIP Number) Allan Millmaker 10497 Town and Country Way, Suite 310, Houston, Texas 77024 (832) 436-1832 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 18, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No.393060-10-8 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Allan Millmaker 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United Kingdom Number of 7.U Sole Voting Power 233,334 Shares Beneficially 8. Shared Voting Power0 Owned by Each 9.U Sole Dispositive Power233,334 Reporting Person 10. Shared Dispositive Power0 With 11. Aggregate Amount Beneficially Owned by Each Reporting Person233,334 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11)14.38% 14. Type of Reporting Person (See Instructions) IN 2 Item 1.Security and Issuer This statement relates to shares of the common stock, $.001 par value of Alamo Energy Corp., a Nevada corporation (the “Issuer”).The principal executive offices of the Issuer are located at 10497 Town and Country Way, Suite 310, Houston, Texas 77024. Item 2.Identity and Background (a) Name: Allan Millmaker (b) Business Address: 10497 Town and Country Way, Suite 310, Houston, Texas 77024 (c) Present Principal Occupation: President, Chief Executive Officer of the Issuer. (d) Disclosure of Criminal Proceedings: Mr. Millmaker has not been convicted in any criminal proceeding at any time. (e) Disclosure of Civil Proceedings: Mr. Millmaker has not been subject to any judgment, decree or final order enjoining violations of or prohibiting or mandating activities subject to federal or state securities laws or finding any violations with respect to such laws. (f) Citizenship: Mr. Millmaker is a citizen of the United Kingdom. Item 3. Source and Amount of Funds or Other Consideration Mr.
